FILED
                           NOT FOR PUBLICATION
                                                                               JUN 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DANIEL J. MATTHEWS,                              No.    19-35949

              Plaintiff-Appellant,               D.C. No. 2:17-cv-00785-SB

 v.
                                                 MEMORANDUM*
DEBRA HASCALL, Law Library
Secretary, EOCI; RAMEY, Sergeant at
EOCI; RILEY, Correctional Officer at
EOCI; H. NEVIL, Hearings Officer at
EOCI; J. TAYLOR, Superintendent
Eastern Oregon Correctional Institution; J.
PECK, Assistant Superintendent at EOCI;
NINA SOBOTTA, Grievance Coordinator
at EOCI; COLETTE PETERS, Director of
ODOC; ELIZABETH CRAIG,
Administrator of ODOC; KIM
BROCKAMP, Deputy Director of ODOC;
MITCH MORROW, Deputy Director of
ODOC; BIRDIE JANET WORLEY, Rules
Coordinator, ODOC; BRIAN
BELLEQUE, Deputy Director of ODOC;
ADRIAN O’CONNOR, Internal Audit
Admin, ODOC,

              Defendants-Appellees,

LEMENS, Assistant Superintendent at


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
EOCI,

              Defendant-Appellee,

 and

CITY OF PENDLETON, COUNTY OF
UMATILLA, OR, Individually and in their
official capacities,

              Defendant.


                   Appeal from the United States District Court
                             for the District of Oregon
                   Karin J. Immergut, District Judge, Presiding

                            Submitted June 21, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

       Daniel Matthews, an Oregon prisoner, appeals the district court’s summary

judgment in favor of the Eastern Oregon Correctional Institution (“EOCI”)

officials against whom he filed his 42 U.S.C. § 1983 claims. We affirm.1




       **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
       1
        See Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009); see also
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52, 106 S. Ct. 2505, 2512, 91
L. Ed. 2d 202 (1986).

                                         2                                   19-35949
      As to his access to the courts claim, Matthews produced no evidence that he

suffered an actual injury. See Dilley v. Gunn, 64 F.3d 1365, 1368 n.2 (9th Cir.

1995); see also Lewis v. Casey, 518 U.S. 343, 348–49, 116 S. Ct. 2174, 2178–79,

135 L. Ed. 2d 606 (1996). Matthews did not produce evidence that he was unable

to pursue any pending or future legal action for fear that he would be improperly

charged for photocopies or with violating library rules.

      As to his retaliation claim, Matthews did not produce evidence that any

actions by EOCI’s library coordinator would chill an ordinary person’s exercise of

First Amendment rights, or that her conduct failed to advance legitimate

penological purposes. See Rhodes v. Robinson, 408 F.3d 559, 567–69 (9th Cir.

2005). Enforcing library rules, charging Matthews for printing and copying, and

slightly delaying his access to the library do not constitute adverse actions that

would deter ordinary persons from exercising their First Amendment rights. See

id. EOCI also had a legitimate penological interest in managing its law library.

See Johnson v. Moore, 948 F.2d 517, 521 (9th Cir. 1991); Wood v. Housewright,

900 F.2d 1332, 1335 (9th Cir. 1990).

      As to his claim that the prison rules about disobedience and disrespect were

unconstitutional as applied to him, Matthews’ argument fails. Prison regulations

that impinge on a prisoner’s constitutional rights are valid if they are reasonably


                                           3                                    19-35949
related to legitimate penological interests. Turner v. Safley, 482 U.S. 78, 89, 107

S. Ct. 2254, 2261, 96 L. Ed. 2d 64 (1987). The record shows that Matthews

refused to comply with multiple orders to delete an unauthorized document and to

wait outside the law library. It also shows that Matthews violated the rule about

disrespect because he was argumentative with EOCI officials in the presence of

several other inmates. Matthews produced no competent evidence to the contrary.

As a result, there is no genuine dispute that the disobedience and disrespect rules

were constitutional as applied to his conduct. Cf. Bahrampour v. Lampert, 356

F.3d 969, 975–76 (9th Cir. 2004).

      As to his Fourth and Sixth Amendment claims, Matthews’ arguments fall

short. The Fourth Amendment did not prohibit the library coordinator’s scrutiny

of the documents that Matthews wished to print or copy so that she could ensure

that those documents conformed to library rules. See Hudson v. Palmer, 468 U.S.

517, 526–28, 528 n.8, 104 S. Ct. 3194, 3200–01, 3201 n.8, 82 L. Ed. 2d 393

(1984); Taylor v. Knapp, 871 F.2d 803, 806 (9th Cir. 1989); cf. Mitchell v. Dupnik,

75 F.3d 517, 521–23 (9th Cir. 1996). And the Sixth Amendment does not apply in

this context. Wolff v. McDonnell, 418 U.S. 539, 576, 94 S. Ct. 2963, 2984, 41 L.

Ed. 2d 935 (1974). “Prison disciplinary proceedings are not part of a criminal




                                          4                                    19-35949
prosecution, and the full panoply of rights due a defendant in such proceedings

does not apply.” Id. at 556, 94 S. Ct. at 2975.

      As to his procedural due process claims, Matthews fares no better. See

Sandin v. Conner, 515 U.S. 472, 483–84, 115 S. Ct. 2293, 2300, 132 L. Ed. 2d 418

(1995). Neither the Due Process Clause itself, nor state law, created protected

liberty interests in prison employment, education, specific housing, or grievance

procedures. See id. at 484, 486, 115 S. Ct. at 2300–01; Walker v. Gomez, 370 F.3d

969, 973 (9th Cir. 2004); Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003);

Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th Cir. 1987); cf. Baumann v. Ariz.

Dep’t of Corr., 754 F.2d 841, 846 (9th Cir. 1985). And sufficient evidence

supported the outcome of his disciplinary hearing. See Superintendent, Mass.

Corr. Inst. v. Hill, 472 U.S. 445, 455, 105 S. Ct. 2768, 2774, 86 L. Ed. 2d 356

(1985). Moreover, Oregon provides an adequate post-deprivation remedy for

Matthews’ property loss claims. See Hudson, 468 U.S. at 534–35, 104 S. Ct. at

3204–05; Franklin v. Oregon, 662 F.2d 1337, 1345 (9th Cir. 1981).

      Finally, it was not an abuse of discretion to deny as moot Matthews’ motion

to compel more discovery. See C.R. v. Eugene Sch. Dist. 4J, 835 F.3d 1142, 1154

n.7 (9th Cir. 2016); Qualls ex rel. Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839,

844 (9th Cir. 1994). The added discovery “would not have shed light on any of the


                                          5                                    19-35949
issues upon which the summary judgment decision was based.” Qualls, 22 F.3d at

844.

       With regard to Matthews’ other claims, we do not consider matters not

specifically and distinctly raised and argued in the district court or not argued on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

       AFFIRMED.




                                           6                                    19-35949